DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    550
    571
    media_image1.png
    Greyscale
Claims 6, 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6,045,699 to Yazawa et al.In the specification and figures. Yazawa discloses the apparatus as claimed by Applicant. With regard to claim 6, Yazawa discloses a blood separation filter comprising a housing 10/20, a filter medium 30 and inflow port 14 to allow blood to flow into the inlet chamber 15, wherein the port is connected to an inflow tube (not pictured) connected to an inlet side retainer 17, wherein the inflow chamber is positioned vertically below the filter medium and outflow chamber 22 is positioned vertically above the filter medium. (See FIG 2, as annotated by Examiner, above, column 10, lines 50-64). With regard to Applicant’s final clause drawn to the orientation of the filter in a second configuration, the recitation amounts to an intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. 
	With regard to claim 7, Yazawa discloses a first outer surface 12 of the blood inflow chamber 15, a second outer surface 23 of the blood outlet chamber, wherein the inlet-side retainer is 17 provided at a concentrically center location with regard to the second outer surface 23 (see FIG 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over US 6,045,699 to Yazawa et al in view of US 2005/0051486 to Zuk.
With regard to the inlet-side and outlet-side retainers, Zuk discloses a blood separation filter with an inlet hose 81a connected to inlet socket or retainer 6 as well as an outlet hose 82 connected to an outlet socket or retainer 28 to secure the tubes to the filter apparatus, wherein the sockets may be located at the center of the housing. (See FIGS 1, 2, 33, and accompanying text). It would have been obvious to a person of ordinary skill in the art at the time of filing to add a tube socket as disclosed by Zuk to the filtration device disclosed by Seshimoto in order to secure the inlet tube to the filter housing, as taught by Zuk.

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 1-5, Yazawa and Yuk reasonably teach the steps of providing the claimed filter and filtering blood therethrough, but do not disclose or suggest inverting the filter after processing to orient the inflow chamber above the filtration medium. With regard to claims 9-11, the prior art fails to suggest a filtration apparatus with a housing, inlet, and outlet, and filter wherein the inlet is vertically below the filter and the outlet is vertically above the filter (distinguishing over Pall, cited below), in combination with the claimed retainers comprising a clip and groove, hook, or removable strip member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 1 238 694 A2			Pall
Leukocyte filter with bottom inlet and top outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        29 June 2022